J-S35024-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    DAVID EARL MARSHALL                        :    No. 899 MDA 2021


                 Appeal from the Order Entered June 10, 2021,
                in the Court of Common Pleas of Berks County,
             Criminal Division at No(s): CP-06-CR-0003630-2020.

BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY KUNSELMAN, J.:                       FILED: JANUARY 5, 2022

        The Commonwealth appeals from the order suppressing its evidence

against David Earl Marshall.1 Following review, we affirm.

        The undisputed facts are as follows.          On October 22, 2020, the

Wyomissing Police Department had a warrant to arrest Marshall for a parole

violation. The police learned Marshall was sleeping in Room 148 of the Inn at

Reading. See N.T., 6/25/21, at 13.

        A group of officers entered Room 148, and found Marshall, Mr. Henry,

Ms. Henry, and an unidentified woman jointly occupying it.             One officer

arrested Marshall and transported him to the station. The officer did not ask

Marshall whether any of his belongings were still in the room, or whether

Marshall consented to a search of the room, or any containers stored therein.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The Commonwealth certified that the suppression court’s ruling substantially
handicaps its prosecution. See Pa.R.A.P. 311(d).
J-S35024-21



        Another officer remained in the room, because, while arresting Marshall,

he observed drug paraphernalia on a nightstand. That officer learned that Ms.

Henry had rented the room. See id. at 20-21. Ms. Henry told the police they

could search, indicating there was “nothing in the room but paraphernalia.”

Id. at 23. She also signed a form acknowledging her consent to search the

room.

        According to the officer, it looked as if Marshall and the others “had been

living there for more than a week . . ..” Id. at 28. Along the back wall the

officer saw some trash bags and a backpack.        The backpack was closed, and

the officer could not see inside it. Without asking who owned the backpack,

the officer unzipped and searched it. Paraphernalia, narcotics, suboxone, two

working scales, and pieces of Marshall’s mail were inside.

        This prompted the officer to ask Ms. Henry if the backpack was hers.

She said, “No, it’s not.” Id. at 29. The police seized the backpack and its

contents.

        Based on the items inside the backpack, the Commonwealth charged

Marshall with various drug offenses.2 Marshall moved to suppress the items

from the backpack, and the suppression court granted that request.            This

timely appeal followed.

        The Commonwealth presents one issue for our review: “Did the

suppression court err by concluding that the valid renter of the hotel room,

____________________________________________


2   See 35 Pa.C.S.A. § 780-113(a) (16), (30), (31)(i), and (32).

                                           -2-
J-S35024-21



where [Marshall’s] items of contraband were located, lacked actual authority

and/or apparent authority to grant consent to law enforcement to search the

hotel room?” Commonwealth’s Brief at 4.

      We first observe that the suppression court did not conclude that Ms.

Henry lacked authority to consent to a search of the hotel room.       If the

suppression court had ruled that Ms. Henry lacked the actual authority to

consent to a search of her own hotel room, it clearly would have erred. See,

e.g., Commonwealth v. Van Jordan, 456 A.2d 1055, 1058 (Pa. Super.

1983) (citing United States v. Gulma, 563 F.2d 386 (9th Cir. 1977) (holding

that a person in possession of the keys to a hotel room had authority to

consent to the search of that room, although the person never entered

the room) and State v. Miller, 388 A.2d 993 (N.J. Super. 1978) (finding that

a co-occupant of a hotel room had actual authority to consent to search of

room shared with defendant)).

      Here, however, the court ruled that Ms. Henry lacked apparent or actual

“authority to consent to a search of the entire hotel room and all belongings

inside of it.” Trial Court Opinion, 6/10/21, at 6 (emphasis added). Notably,

the Commonwealth did not ask whether the court erred when it found that

Ms. Henry lacked authority to search Marshall’s belongings.      As such, it

appears that the Commonwealth did not raise the appropriate question for our

review in this appeal.

      The Rules of Appellate Procedure require the party filing an appeal to

provide a Statement of Questions Involved. “The statement of the questions

                                    -3-
J-S35024-21



involved must state concisely the issues to be resolved . . . No question will

be considered unless it is stated in the statement of questions involved or is

fairly suggested thereby.” Pa.R.A.P. 2116.

      Whether the Commonwealth has violated this Rule of Appellate

Procedure and thereby waived its claims presents a question of law, for which

our standard of review is de novo, and our scope of review is plenary. Trigg

v. Children's Hosp. of Pittsburgh of UPMC, 229 A.3d 260, 269 (Pa. 2020).

      In a case factually like the one at bar, Justice (then-Judge) Wecht drew

a clear distinction between the constitutional issue the Commonwealth raised

in its Rule 2116 Statement and the one the suppression court decided. “The

critical inquiry is not whether [the renter] had the authority to consent to the

search of her [premises], but rather whether she had the actual authority, or

the apparent authority, to consent to the search of [defendant’s] closed

containers stored therein.” Commonwealth v. Perel, 107 A.3d 185, 191

(Pa. Super. 2014).

      Under Perel, the latter issue is a discrete constitutional question. See

id. at 188-91.    Whether a co-occupant may consent to a search of the

defendant’s personal effects implicates privacy expectations of a defendant

that are separate from those shared with a co-occupant of the premises,

generally. A defendant’s personal, privacy expectations exceed the privacy

interests he has in the common areas that he shares with co-occupants. See

id. To search sealed containers in common areas of a shared premise (such

as Marshall’s backpack) the police must investigate the ownership of such

                                     -4-
J-S35024-21



containers before opening them.        See id. Such an investigation allows

them to reach a well-reasoned conclusion that the person granting consent

probably has authority to do so. See id. Hence, the authority to consent to

a search of a shared premise and the authority to consent to the search of

personal effects therein are not co-extensive.

      In the case before us, the Commonwealth’s Rule 2116 Statement does

not present the critical issue of whether the suppression court erred by finding

that Ms. Henry lacked actual or apparent authority to consent to a search of

Marshall’s backpack.    Moreover, given Marshall’s greater privacy interest in

his personal effects (beyond his privacy interest in a shared hotel room) and

the differing investigatory demands placed upon searches of personal effects

within such premises, the real issue here is not “fairly suggested” by the

question the Commonwealth asked. See Pa.R.A.P. 2116. Additionally, the

issue of authority to consent to a search of the backpack is not a “subsidiary

question fairly comprised” within the overly broad issues of whether Ms. Henry

could consent to a search of the hotel room. Id.

      In short, the Commonwealth failed to raise the “critical inquiry [of]

whether [Ms. Henry] had the actual authority, or the apparent authority, to




                                     -5-
J-S35024-21



consent to the search of [Marshall’s] closed containers stored” in the shared

hotel room. Perel, 107 A.3d at 191. We dismiss that inquiry as waived.3 4

       Order affirmed.

       Judge Olson joins the memorandum.

       Judge Pellegrini concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/05/2022




____________________________________________


3 Even if the Commonwealth had raised the proper question, we would affirm
the suppression court. Marshall had a reasonable expectation of privacy in his
backpack, Ms. Henry could not validly consent to a search of it, and it was
unreasonable for the police to believe that she had the authority to give such
consent. As such, the search of the backpack was illegal. See Perel, 107
A.3d at 196-97.

4 Similarly, the Commonwealth did not raise the issue of whether, upon
observing the paraphernalia in the hotel room and conduct of the occupants,
the investigators had probable cause to search the room and its containers for
drugs. Nor did the Commonwealth raise the issue of whether the police would
have inevitably discovered the contents of Marshall’s backpack following the
apprehension of the room’s occupants and thereafter obtaining a search
warrant based upon probable cause. Thus, these issues are waived as well.


                                           -6-